Citation Nr: 1728330	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-01 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to January 9, 2009 for the award of a 40 percent disability rating for idiopathic angioedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served active duty from September 1976 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which awarded an increased rating of 40 percent for service-connected idiopathic angioedema effective January 9, 2009.  A subsequent May 2010 rating decision denied entitlement to an earlier effective date for this award. 

The Board notes that in the Veteran's January 2012 substantive appeal (via a VA Form 9) he requested a hearing before the Board at the local RO.  In a March 2015 letter, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

An informal claim for an increased rating for idiopathic angioedema was received on February 9, 2006. 


CONCLUSION OF LAW

The criteria for an effective date of February 9, 2006, but not prior, for the grant of a 40 percent rating for idiopathic angioedema have been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to an effective date earlier than January 9, 2009 for his idiopathic angioedema.  He argues that he should have a May 11, 2001 effective date because his initial claim of entitlement to service connection for his disability was filed in 2001. 


Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).  The Veteran has been notified of how VA assigns effective dates.


Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2).  See also 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  This provision is not applicable to the case, as a claim for service connection for idiopathic angioedema was not received within one year of the Veteran's separation from service.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151 , 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a).

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155.  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claims must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

Analysis

The Board finds that a complete procedural history of the above-noted earlier effective date claim is warranted at the outset.  The Veteran was initially denied service connection for swelling of the hands and feet in September 1980.  

In May 2001, the Veteran reinitiated a claim for entitlement to service connection for severe swelling of the hands and feet.  In a December 2004 rating decision, the RO granted service connection for idiopathic angioedema, swelling of hands, feet, testicles, arms and face and assigned a 10 percent disability rating effective May 11, 2001.  In March 2005, the Veteran filed a Notice of Disagreement (NOD) disagreeing with the initial rating of 10 percent and asserting that the 10 percent rating did not consider the work he missed due to his swelling of hands and feet.  The RO issued a statement of the case (SOC) in November 2005, continuing the 10 percent rating for his idiopathic angioedema, swelling of hands, feet, testicles, arms and face.  

Thereafter, on February 9, 2006, the Veteran requested information on the status of his March 2005 NOD.  He asserted that the 10 percent disability rating failed to consider his pain and functional loss due to his swelling disability.  The Veteran also resubmitted his March 2005 NOD at this time.  In May 2006, the RO notified the Veteran that his appeal for a higher evaluation for idiopathic angioedema, swelling of hands, feet, testicles, arms and face has been closed as the Veteran did not return a VA Form 9 by January 21, 2006.  Subsequently, the Veteran filed a VA Form 9 in November 2007 with regards to a separate claim of service connection at which time he also stated his claim "for an increased evaluation should have been approved and met."

In a January 9, 2009 correspondence, the Veteran stated that his VA Form 9 requested an increase for his idiopathic angioedema.  The Veteran described his disability as chronic and painful with attacks at least three to four times a month.  The Veteran asserted that he was entitled to an increase in his service-connected disability. 

In a July 2009 rating decision, the RO increased his disability rating for service-connected idiopathic angioedema, swelling of hands, feet, testicles, arms and face to 40 percent effective January 9, 2009.  The Veteran submitted a NOD in December 2009 disagreeing with the effective date assigned for his increased rating of idiopathic angioedema.  The Veteran argued that his effective date should be May 11, 2001 because that was the initial date of his claim.  

In a May 2010 rating decision, the RO denied entitlement to an earlier effective date for his idiopathic angioedema, swelling of hands, feet, testicles, arms and face.  The Veteran submitted a NOD in June 2009 disagreeing with the effective date of the award of 40 percent for his idiopathic angioedema.  A December 2011 SOC denied entitlement to an effective date prior to January 9, 2009 for the award of 40 percent for idiopathic angioedema.  The Veteran perfected his appeal in January 2012. 

Initially, the Board finds that the December 2004 rating decision is final.  The RO issued and mailed a SOC in November 2005 continuing the 10 percent rating for the Veteran's service-connected idiopathic angioedema.  The Veteran did not timely file a substantive appeal.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Therefore, the December 2004 rating decision is final.  38 U.S.C.A. § 7104.

Second, the Board finds that, when liberally construed, the Veteran's statements in his written submission on February 9, 2006 amount to an informal claim for an increased rating.  In determining whether or not an informal claim was made, all reasonable doubt should be viewed in favor of the Veteran, and VA should read the claim-and all information submitted along with it-broadly and sympathetically to the Veteran in order to reasonably assume all inferred claims.  Delisio v. Shinseki, 25 Vet. App. 45, 53 (2011); see also Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007).  Thus, when sympathetically analyzing the claim, as well as all evidence submitted along with it, the evidence indicates the Veteran's statement implicitly included a belief in entitlement to a specific benefit consistent with 38 C.F.R. § 3.1(p).  Specifically, the Veteran stated that he was entitled to an increased rating for his idiopathic angioedema and that the current rating failed to take into account the entire disability picture.  Indeed, at the time of this statement, the only disability that the Veteran was service-connected for was idiopathic angioedema making the Veteran's intent clear.  

Therefore, the 40 percent rating for the Veteran's idiopathic angioedema is warranted from February 9, 2006, the date of the informal claim for an increased rating.  The Board again notes, as previously discussed, the Veteran failed, following receipt of the November 2005 SOC, to perfect his appeal of the issue of entitlement to an increased rating.  Further, it is not factually ascertainable that the 40 percent rating for the idiopathic angioedema disability was warranted during the one-year period prior to the February 9, 2006 informal claim.  See 38 C.F.R. §  3.400 (o)(2).  

Accordingly, the Board concludes that an effective date of February 9, 2006 for the for the grant of a 40 percent rating for service-connected idiopathic angioedema is warranted.  


ORDER

Entitlement to an effective date of February 9, 2006 for the award of a 40 percent disability rating for service connected idiopathic angioedema is granted. 





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


